UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7651


WILLIAM SCOTT DAVIS, JR.,

                    Plaintiff - Appellant,

             v.

HON. EARL W. BRITT; JEFF SESSIONS, USAG; JAMES GARNETT, JR., PRJ;
DONAL HUNTER, PRJ; USMS UNKNOWN DEPUTY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00166-MSD-LRL)


Submitted: March 20, 2020                                         Decided: April 20, 2020


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Scott, Davis, Jr., seeks to appeal the district court’s order instructing him

to submit evidence of when he delivered his Fed. R. Civ. P. 60 motion to prison authorities

for mailing. * This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Davis seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we deny Davis’ motion to consolidate and dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




       *
        We remanded Davis’ appeal in No. 19-6172 to obtain this information. We express
no opinion on the merits of that appeal at this time. See Davis v. Britt, 773 F. App’x 172,
173 (4th Cir. 2019) (No. 19-6172).

                                             2